See

vt Case 1:19-cv-02162-TWP-MJD Document 1 Filed 05/30/19 Page 1 of 2 PagelD #: 1

UNITED STATES DISTRICT COURT eae DISTRIGT Con.
FOR THE IDIANAPOLIS DIVisIG.
SOUTHERN DISTRICT INDIANA 2OISMAY 30 PM 3: 23

 

Eric J. MAPES
Jenelle M. Kelly-MAPES
Plaintiff-Appellee

Vv.
Hatcher Real Estate , et al

Defendants-Appellants

1219-cv- 2162 TWP -MID

COMPLAINT FORM

A. PARTIES

1. Plaintiff(s) are disabled citizens of Indiana and resides at 4822 E. Michigan St. #4, Indpls, IN 46201

 

2. Defendant(s) Hatcher Real Estate et al arte citizens of Indiana and business address is 712 N.
art Ave, Indpls , IN 46201.

 

All Defendants listed are shown on page xx and as well on the attached USMS 285 forms

B. STATEMENT OF ‘CLAIM

The Complaint(s) are listed on page(s) 6 for Marion County Parties. The Complaint(s) and detailed
history is li: nd shown on pai 20-31 for Hat R rties.

C. JURISDICTION
[X] Weare suing for a violation of federal law under 28 U.S.C. § 1331.

Complaint- 1

 
Case 1:19-cv-02162-TWP-MJD Document1 Filed 05/30/19 Page 2 of 2 PagelD #: 2

 

#)
oe

Jurisdiction is shown on page xviii.

D. RELIEF WANTED

Relief is also shown list n page -19— VI. CLAIMS A. .B. bown in Our Praye
the Court found on page 44.

E. JURY DEMAND
[ ] Jury Demand — We want a jury to hear our case
OR

{ X ] Court Trial — We want a judge to hear our case

Dated this day of 20

| Respectfully Submitted in good faith,

Zk ape

“All Rights Reserved without Prejudice(UCC1-207/UCC1-308 UCC 1-103)”

 

 

 

“All Rights Reserved without Prejudice(UCC1-207/UCC1-308 UCC 1-103)”

Phone: (360) 660-8296
E-mail Address: mr.e¢.mapes@gmail.com
Mailing address: P.O. Box 47181
Indianapolis, IN 46247-0181
REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE

FILING FEE

[X] WE DO request that WE be allowed to file this complaint without paying the filing fee. WE have
completed a request to proceed in the district court without prepaying the fee and attached it to the complaint.

Complaint- 2

 
